COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Frank and Senior Judge Bray
Argued at Chesapeake, Virginia


GLENN GRAAD GREGORY
                                           MEMORANDUM OPINION * BY
v.   Record No. 0441-02-1                   JUDGE ROBERT P. FRANK
                                              FEBRUARY 11, 2003
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                     Robert W. Curran, Judge

          Richard C. Kerns for appellant.

          Eugene Murphy, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Glenn Graard Gregory (appellant) was convicted in a bench

trial of possession with the intent to distribute cocaine, in

violation of Code § 18.2-248.   On appeal, he contends the trial

court erred in finding the evidence sufficient to show he intended

to distribute the drugs.    For the reasons stated, we affirm.

     The standard of review in sufficiency cases is well

established.

          In reviewing the sufficiency of the
          evidence, we examine the record in the light
          most favorable to the Commonwealth, granting
          to it all reasonable inferences fairly
          deducible therefrom. See Martin v.
          Commonwealth, 4 Va. App. 438, 443, 358
          S.E.2d 415, 418 (1987). The judgment of a

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
          trial court will be disturbed only if
          plainly wrong or without evidence to support
          it. See id. The credibility of a witness,
          the weight accorded the testimony, and the
          inferences to be drawn from proved facts are
          matters to be determined by the fact finder.
          See Long v. Commonwealth, 8 Va. App. 194,
          199, 379 S.E.2d 473, 476 (1989).

Glasco v. Commonwealth, 26 Va. App. 763, 773, 497 S.E.2d 150,

155 (1998), aff'd on alt. grounds, 257 Va. 433, 513 S.E.2d 137

(1999).

     In this case, appellant specifically argues the evidence of

intent to distribute, an essential element of the crime, was

insufficient.

          Where an offense consists of an act combined
          with a particular intent, proof of the
          intent is essential to the conviction.
          Patterson v. Commonwealth, 215 Va. 698, 699,
          213 S.E.2d 752, 753 (1975). Because direct
          proof of intent is often impossible, it must
          be shown by circumstantial evidence. But
          "[w]here . . . the Commonwealth's evidence
          of intent to distribute is wholly
          circumstantial, 'all necessary circumstances
          proved must be consistent with guilt and
          inconsistent with innocence and exclude
          every reasonable hypothesis of innocence.'"
          Wells v. Commonwealth, 2 Va. App. 549, 551,
          347 S.E.2d 139, 140 (1986) (quoting Inge v.
          Commonwealth, 217 Va. 360, 366, 228 S.E.2d
          563, 567 (1976)).

Servis v. Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d 156, 165

(1988).

     When the proof of intent to distribute is based upon

circumstantial evidence, as it is here, the quantity possessed

is "a circumstance to be considered."   Dukes v. Commonwealth,


                              - 2 -
227 Va. 119, 122, 313 S.E.2d 382, 383 (1984).    "Indeed,

quantity, when greater than the supply ordinarily possessed by a

narcotics user for his personal use, is a circumstance which,

standing alone, may be sufficient to support a finding of intent

to distribute."   Hunter v. Commonwealth, 213 Va. 569, 570, 193

S.E.2d 779, 780 (1973).   Other factors to consider include the

manner in which the drugs are packaged, the presence of a large

amount of cash or firearms, and the presence of equipment related

to drug distribution.   See, e.g., Dukes, 227 Va. at 123, 313

S.E.2d at 384 (the manner in which marijuana was packaged);

Colbert v. Commonwealth, 219 Va. 1, 3-4, 244 S.E.2d 748, 749

(1978) (the packaging of the recovered marijuana and the discovery

of over $200 in cash); Wells v. Commonwealth, 32 Va. App. 775,

782-83, 531 S.E.2d 16, 19 (2000) (evidence of drug distribution

paraphernalia and of a large amount of cash); Clarke v.

Commonwealth, 32 Va. App. 286, 305, 527 S.E.2d 484, 493 (2000)

(place where the drugs were found and the presence of a pistol).

Additional factors include a defendant's use of drugs, see, e.g.,

Poindexter v. Commonwealth, 16 Va. App. 730, 735, 432 S.E.2d 527,

530 (1993), and the absence of evidence suggesting personal use,

see, e.g., Clarke, 32 Va. App. at 305, 527 S.E.2d at 493.

     Appellant does not challenge the finding that he possessed

cocaine.   Instead, he contends the evidence was insufficient to

establish any intent to distribute the drug.    However,



                               - 3 -
consideration of the entirety of the evidence supports the trial

court's finding of guilt.

     Appellant contends the 6.4 grams of cocaine found in his

pocket were for personal use.   However, the expert testimony and

the physical evidence support the court's finding of an intent to

distribute.

     The cocaine, worth approximately $640, consisted of "one

large rock" and several smaller pieces.   The police found the

cocaine in appellant's pocket, together with $135 in cash.

Appellant had ten dollars in his other pants pocket.   Appellant

had a pager on his waistband.   In the room where the police found

appellant, they also found, in plain view, a digital scale with a

razor blade on top.   The Commonwealth's expert testified that the

quantity of cocaine was inconsistent with personal use.   The only

evidence to support the appellant's claim of personal drug use was

the smoking stems found upstairs.   The police found no

paraphernalia for personal drug use near appellant.

     Although appellant provided explanations for his possession,

the fact finder chose not to believe him.   Based on the totality

of the circumstances, the trial court could reasonably conclude

appellant did intend to distribute cocaine.   See Carter v.

Commonwealth, 223 Va. 528, 532, 290 S.E.2d 865, 867 (1982).      We

find the evidence was sufficient to convict and affirm the

conviction.

                                                          Affirmed.

                                - 4 -